Citation Nr: 0807317	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-27 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals, left wrist fracture, with post-traumatic 
osteoarthritis (minor).

2.  Entitlement to service connection for osteoarthritis, 
status post-fusion, right wrist (major), to include as 
secondary to the service-connected left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, R.W.



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to May 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The claims file has since been 
transferred to Indianapolis, Indiana.

The veteran was afforded a Board hearing, presided over by 
the undersigned, in January 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed a claim for a rating in excess of 10 
percent for residuals, left wrist fracture, with post-
traumatic osteoarthritis (minor), and for service connection 
for osteoarthritis, status post-fusion, right wrist (major), 
to include as secondary to the service-connected left wrist, 
in July 2003.  The veteran's claims were denied in a March 
2004 rating decision.  Based on a November 2003 VA 
examination, the RO denied the veteran's increased rating 
claim because the veteran's range of motion in the left wrist 
did not meet the criteria for a higher rating.  His claim for 
service connection, for the right wrist, was also denied 
because the November 2003 VA examiner stated that it was not 
likely that the veteran's condition was secondary to his 
service-connected disorder of the left wrist.  An August 2005 
statement of the case upheld both denials.  An additional VA 
examination was provided in March 2006.  Because the evidence 
of record did not support a higher rating for the veteran's 
left wrist, or establish a medical nexus between the 
veteran's left and right wrist conditions, a supplemental 
statement of the case was issued later that month which 
affirmed both prior decisions.

The veteran was afforded a Board hearing in January 2007.  
During that hearing, the veteran testified that he was 
currently receiving treatment for his wrist conditions from 
the VA medical center in Philadelphia, Pennsylvania.  
According to the veteran, a VA examiner informed him that his 
right wrist condition was the result of overcompensation due 
to his service-connected left wrist disability.  At this 
time, the veteran's file only contains VA outpatient records 
through February 2004.  The Board notes that, when reference 
is made to pertinent medical records, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).   There is no indication that a request for these 
records has been made.  It is essential that any outstanding 
VA treatment or hospitalization records be obtained and 
reviewed.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(VA records are constructively part of the record which must 
be considered).  On remand, the RO should obtain complete 
information from the veteran regarding the health care 
providers that have provided treatment to the veteran for his 
service-connected wrist condition, and should associate any 
records not already obtained with the record on appeal.

Moreover, the veteran stated that, following his retirement 
from the U.S. Post Office, he was approved for disability 
compensation from the Office of Personnel Management.  To 
date, these records are not associated with the veteran's 
claims file.  The veteran further testified that he was 
denied benefits from the Social Security Administration 
(SSA).  Although the veteran was denied SSA disability 
compensation, VA has a statutory duty to obtain his SSA 
records.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to acquire both the SSA 
decision and the supporting medical records pertinent to a 
claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  Therefore, 
these records should be obtained on remand.  See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Further, the veteran's left wrist condition was last examined 
two years ago.  The RO should take this opportunity to 
provide him a new examination to obtain evidence as to the 
current extent of his disability.  The RO should also take 
this opportunity to provide further notification to the 
veteran to comply with recent caselaw.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim for an 
increased rating for the left wrist 
condition, the RO should send the veteran 
an updated VCAA notification, to comply 
with the requirements of Vazquez-Flores v. 
Peake, No. 05-355 (U.S. Vet. App., Jan. 30, 
2008).

2.  Contact the Social Security 
Administration for the purpose of obtaining 
a copy of the veteran's decision and all 
medical records relied upon in conjunction 
with the veteran's claim for SSA disability 
benefits. Any attempts to obtain records 
that are ultimately unsuccessful, should be 
documented in the claims folder.

3.  Contact the Office of Personnel 
Management for the purpose of obtaining a 
copy of the veteran's decision and all 
medical records relied upon in conjunction 
with the veteran's application for 
disability retirement.  Any attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder.

4.  The RO/AMC should obtain medical 
records from the VA medical center in 
Philadelphia, Pennsylvania from February 
2004 through the present and associate 
those records with the veteran's claims 
file.

5.  After all of the above records have 
been obtained and associated with the 
claims file, to the extent available, 
schedule the veteran for a VA orthopedic 
examination to determine the current 
extent of his left wrist disability.  

6.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefit sought is not granted, the veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  

_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



